Citation Nr: 1118701	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-28 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran had active military service from November 1967 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from both an April 2008 and December 2008 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In pertinent part of the April 2008 decision, the RO denied service connection for PTSD and the December 2008 decision continued the previous denial.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  There is medical and lay evidence of record establishing a diagnosis of PTSD, credible supporting evidence that a claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by PTSD is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here the decision below is granting in full the benefits sought on appeal.  Accordingly, even assuming that an error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in- service stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

After a careful review of the Veteran's claims file the Board finds that by granting the Veteran the benefit of doubt service connection for PTSD is warranted; service connection is warranted since the Veteran has consistently reported the same stressors that are related to fear of hostile military activity and has a VA psychologist diagnosis that relates the Veteran's diagnosis to his reported stressors.

In the present case, the Veteran asserted throughout the pendency of the appeal that his stressors occurred when he was stationed in the Republic of Vietnam from July 1969 to July 1970.  He stated that between August 1969 and September 1969 his compound was repeatedly attacked and in September 1969 his compound was infiltrated.  In October 1969 he was transferred from supply to convoys and in November 1969 he was on a trip to LZ Baldy when he came across a decapitated body that was along the side of the road.  It was just the body itself and no arms and no legs.  He also stated that in March 1970 he was injured on the head and needed stitches.  While he was receiving medical care, there was a civilian child there who had a major head injury. He reports that he had to look at the little boy as he died.  The Board notes that according to the Veteran's service treatment records he was treated in May 1970 with stitches for a cut that was on the crown of his head as a result of being struck on the head with a pick while working with a work party.

In June 2008 the Veteran underwent a private examination.  He received an Axis I diagnosis of PTSD due to combat in Vietnam.  The private examiner stated that when the Veteran was stationed in the Republic of Vietnam he was fired upon when he was in a supply convoy.  It was also noted that the Veteran was hospitalized in 1974 for flashbacks from his service in Vietnam.  He noted that this was before the diagnoses of PTSD came out in 1980.  

The Veteran was afforded a VA examination in December 2008.  He was diagnosed with PTSD and substance abuse.  In making this diagnosis the VA examiner looked at the Veteran's reported stressors including when he was in a hospital for stitches around February 1970, when he saw the child around the age of 5 that was brought in with his head blown off by a mine.  It was noted that the Veteran had to watch the child as he died because he could not look away since he was getting stitches.  He also reported that in November 1969 when he was in a convoy on his way to LZ Baldy he saw a decapitated body and was told that was how the Viet Cong marked their kill.  He recalled that in April 1970 they were being fired upon but were told that they could not return fire.  

The Board finds that the Veteran does have a diagnosis of PTSD both by a private psychiatrist and by a VA psychologist.  Both of these opinions relate the Veteran's diagnoses to his military service.  The Veteran was originally denied service connection because there was no evidence that his stressors were verified.  The Board notes that the file contains an October 2008 memorandum from a Military Records Specialist in St. Louis.  The specialist indicated that based on the Veteran's reported stressors, her research, and a review of the evidence in the Veteran's claims file, rocket and mortar attacks inflicted on Da Nang were verified.  The memorandum also noted that the Veteran was present during the attacks in Da Nang.  This single incident seems to support the Veteran's assertion of "all hell [breaking] loose" in the description of the incident.  

The RO denied service connection because though the Veteran's stressor that was verified was not the stressor that he used for the basis of his PTSD diagnosis.  However, the Board finds that even if the stressor that was verified was not discussed at his examinations it is evidence of the credibility of his statements.  In addition, the Veteran's service treatment records support his assertion that he received stitches during service.  The Board accordingly finds that the Veteran's reported  stressor events are consistent with his service, that at least one of them has been verified, and that he is credible and there is no clear and convincing evidence to the contrary.  Resolving any remaining doubt in the Veteran's favor, the Board finds that the record supports findings that the Veteran's reported stressor events likely occurred, and that he has a valid diagnosis of PTSD due to reported inservice stressor events.   Service connection for PTSD should be granted.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt that within the range or probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for PTSD is granted. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


